Citation Nr: 1115583	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sick sinus syndrome, claimed as sinus bradycardia, sinus arrhythmia, and syncope.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to sick sinus syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1992 to 
August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated April 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested a Board personal hearing in October 2007.  Because the Veteran withdrew the hearing request in August 2010, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had multiple bradycardia readings and multiple instances of dizziness and lightheadedness during active service.

2.  The Veteran's sick sinus syndrome manifested to a compensable degree within one year of service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, sick sinus syndrome is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7015 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a November 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as endocarditis or valvular heart disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Sick Sinus Syndrome

The Veteran contends that his current heart disease originated in service and has continued since that time.  He claims that he had sinus bradycardia, sinus arrhythmia, and syncope in service. 

Service treatment records from service identify multiple bradycardia readings, as well as readings that were within normal limits (i.e., heart rhythm between 60 beats per minute (bpm) and 100 bpm), and multiple instances of dizziness and lightheadedness, even though no diagnosis of heart disease is reflected in any examination or treatment record compiled in service.  In an April 1994 service treatment record, the Veteran reported an episode of extreme lightheadedness, associated with tinnitus and a sinking feeling.  In a January 1996 service treatment record, the Veteran reported feelings of dizziness and nausea.  The service examiner opined that the Veteran had an acute vasovagal episode and also confirmed sinus bradycardia with an electrocardiogram (EKG) reading of 54 bpm.  A June 1994 service treatment record reported a heart rhythm of 57 bpm.  
A July 1998 service treatment record reported a heart rhythm of 52 bpm.  An 
October 2001 service treatment record reported a heart rhythm of 49 bpm.  
An August 2003 service treatment record reported a heart rhythm of 53 bpm.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's heart disease manifested to a compensable (10 percent) degree within one year of service separation.  A compensable rating is assigned for sick sinus syndrome with a workload of greater than 7 METs, but not greater than 10 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication or pacemaker is required.  38 C.F.R. 
§ 4.104, DC 7015.  

The evidence that the Veteran's heart disease manifested to a compensable (10 percent) degree within one year of service separation includes a post-service April 2005 reserve treatment record, within one year of service separation, the Veteran reported dizziness and lightheadedness.  In a post-service April 2005 private treatment record, within one year of service separation, the private examiner reported sinus bradycardia with syncope.  The private examiner reported a 10 year history of sinus bradycardia and recommended that the Veteran be fitted for a pacemaker.  The April 2005 private treatment record reflected a heart rhythm of 50 bpm.  In a May 2005 private treatment record, within one year of service separation, the private examiner diagnosed arrhythmia, sinus bradycardia, and syncope.  In a May 2005 VA treatment record, the Veteran reported multiple syncopal episodes.  The May 2005 VA examiner found significant bradycardia.  

In November 2005, just after one year from service separation, the Veteran reported feelings of dizziness and syncope.  The November 2005 VA examiner diagnosed sinus bradycardia and near syncope.  In a December 2005 private treatment record, just after one year from service separation, the Veteran was fitted with a pacemaker for the sick sinus syndrome.  

In January 2006, on VA examination, the Veteran reported a history of sinus bradycardia and 6 or 7 syncopal episodes, which the Veteran described as dimming of his vision and an inability to speak or move.  The VA examiner reported episodes of dizziness, lightheadedness, and syncope as early as 1995.  The VA examiner diagnosed the Veteran with a heart condition, reported as sick sinus syndrome, treated with pacemaker.  In September 2006, a private examiner opined that the Veteran had been suffering from syncopal episodes and lightheadedness for up to 10 years.  

Under 38 C.F.R. § 3.309, it is not enough for the sick sinus syndrome to manifest within one year from service separation, it must manifest to a compensable degree within one year from service separation.  A compensable rating is assigned for sick sinus syndrome with a workload of greater than 7 METs, but not greater than 10 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication or pacemaker is required.  38 C.F.R. § 4.104, DC 7015.  Based upon the multiple readings of bradycardia, symptoms of dizziness, multiple episodes of syncope, the recommendation of installation of a pacemaker within one year of service separation, and the installation of a pacemaker immediately following one year after separation from service, the Board finds the evidence to be at least in a state of relative equipoise on the question of whether the Veteran's sick sinus syndrome manifested to a compensable degree as of August 2005, within one year of service separation.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises 

regarding service origin, such doubt will be resolved in the favor of the claimant.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection is warranted for sick sinus syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for sick sinus syndrome is granted.


REMAND

Regarding the claim of entitlement to service connection for sleep apnea, the Veteran's service treatment records demonstrate no reports of sleep apnea; however, on the May 2004 service medical examination, the Veteran checked the box to indicate frequent trouble sleeping.  While there are no service treatment records showing pertinent findings addressing either sleep apnea or the Veteran's sleep habits, a lay person can offer a statement as to whether he experienced trouble sleeping.  The Veteran is also currently service connected for sick sinus syndrome.  

A post-service June 2005 sleep study resulted in a diagnostic impression of severe obstructive sleep apnea, with 71 events per hour.  In May 2006, the private examiner opined that, based on his experience as a sleep specialist, it was likely that the Veteran had undiagnosed obstructive sleep apnea several years prior to 2005.  However, the physician did not provide a basis or rationale for this opinion.  Because he provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  

In a December 2005 private treatment record, the private examiner opined that the Veteran's bradycardia and sleep apnea were related.  In the January 2006 VA examination, the VA examiner opined that there could be a correlation between the Veteran's sick sinus syndrome symptoms and the obstructive sleep apnea.  However, a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Where, after a review of the available evidence, VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with a veteran's service or a service-connected disability, a veteran must be provided with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  It should be noted that, in order for an examination to be provided, the record must only meet the low threshold of "indicat[ing]" that there "may" be a nexus between a current disability and service.  See McClendon, 20 Vet App. at 83.

In this case, the claims file does not include an adequate medical opinion addressing whether sleep apnea is related to service or to any of the service-connected disabilities, including service-connected sick sinus syndrome.  There is insufficient medical evidence to determine whether the Veteran's sleep apnea is related to service or to one of the service-connected disabilities, specifically sick sinus syndrome.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the sleep apnea was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, he was not provided with notice of what type of information and evidence is needed to substantiate his claim for service connection for sleep apnea on a secondary basis under 38 C.F.R. § 3.310.  Thus, on remand, the RO/AMC should provide corrective VCAA notice.


Accordingly, the issue of service connection for sleep apnea, including as secondary to service-connected sick sinus syndrome, is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the theory of service connection for sleep apnea.

2.  The Veteran should then be scheduled for a VA examination regarding the claim for service connection for sleep apnea.  

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The VA examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has sleep apnea which had its onset during service or is related to service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to or was aggravated by any of his service-connected disabilities, specifically sick sinus syndrome?  The examiner should identify the baseline level of severity of the sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the sleep apnea is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  The  claim for service connection for sleep apnea, including as secondary to service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


